FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         December 19, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 17-1277
                                                  (D.C. No. 1:04-CR-00282-REB-1)
ISMAEL GONZALEZ-ARENAS, a/k/a                                 (D. Colo.)
Jorge Castillo; a/k/a Ismael Gonzales
Arenas; a/k/a Jorge Castillo-Gonzalez;
a/k/a Ismael Gonzales-Arenas; a/k/a Ismael
Gonsales-Arenas; a/k/a Ismael Arenas-
Gonzalez; a/k/a Ismail Gonzalez-Arenas,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, MURPHY, and MATHESON, Circuit Judges.
                  _________________________________

      Ismael Gonzalez-Arenas filed a motion in district court titled: “Complain

rebutalling the unconstitutionally unlawful Orders of Robert E. Blackburn dated and filed

on 06-12, 2017 and all unconstitutional unlawful procedurals and notifying that my godly




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
name has been and is copyright and demanding relief.”1 ROA Vol. II at 401. The district

court denied the motion. We affirm.

       Mr. Gonzalez-Arenas was convicted in 2011 on federal gun and drug charges and

sentenced to life in prison. We dismissed his appeal. In 2016, this court authorized him

to file a motion under 28 U.S.C. § 2255 to challenge his sentence under Johnson v.

United States, 135 S.Ct. 2551 (2015). That motion is pending in district court.

       In disposing of the motion filed in this matter, the district court “construe[d] the

pro se motion as impugning the jurisdiction of this court and seeking reconsideration of

the sentence imposed long ago.” ROA Vol. II at 454. The court concluded “(1) that I

had jurisdiction to try, convict, and sentence the defendant; (2) that I lack jurisdiction

under 18 U.S.C. § 3582(c) to modify the extant sentence; and (3) that I lack jurisdiction

to consider the motion as a successive motion under 28 U.S.C. § 2255.” Id. at 455.

       We agree with the district court. It (1) had jurisdiction over Mr. Gonzalez-

Arenas’s criminal case under 18 U.S.C. § 3231; (2) under 18 U.S.C. § 3582(c), it lacked

jurisdiction to modify his sentence; and (3) because this court has not authorized a § 2255

motion for this matter, see 28 U.S.C. § 2255(h), it lacked jurisdiction on this basis. Mr.

Gonzalez-Arenas’s opening and reply briefs provide no nonfrivolous arguments to

contest these grounds.




       1
        Because Mr. Gonzalez-Arenas is pro se, we liberally construe his filings but
do not act as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir.
2008).

                                              2
      Exercising jurisdiction under 28 U.S.C. § 1291, we affirm the district court’s

dismissal of Mr. Gonzalez-Arenas’s motion for lack of jurisdiction. We also deny his

request to proceed in forma pauperis. See Lister v. Dep’t of the Treasury, 408 F.3d

1309, 1312 (10th Cir. 2005) (requiring a “reasoned, nonfrivolous argument” for ifp).


                                          Entered for the Court


                                          Scott M. Matheson, Jr.
                                          Circuit Judge




                                          3